Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4-7, 9, 10, 15, 20, 22, 23, 28 and 29 are pending in the application. Claims 4 and 5 are rejected. Claim 7 is objected to. Claim 10 is allowed. Claims 6, 9, 15, 20, 22, 23, 28 and 29 are withdrawn from further consideration.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Applicant traverses the rejection over Romagnoli et al. in view of the amendment to claim 4; however, several of the compounds of the prior art still apply to claims 4 and 5. Applicant asserts that R8 cannot be options such as OMe; however, claim 4 still provides for R8 to be C1-C6 heteroalkyl that would be generic to a methoxy group. See the definition on pages 30 and 31 of the specification where Applicant states “The heteroatom(s) may be placed at any position of the heteroalkyl group, including between the rest of the heteroalkyl group and the fragment to which it is attached…”.

Claim Objections
 In the sixth to last line of claim 4, the word “bod” should be replaced with “bond”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romagnoli et al. Bioorg. Med. Chem. 2009, 17, 6862-6871.
The prior art teaches compounds of the following general formula (Scheme 17, page 17 of the pdf):

    PNG
    media_image1.png
    205
    399
    media_image1.png
    Greyscale
.
Individual examples are taught beginning on page 7 of the pdf including (6-methoxybenzofuran-2-yl)(3,4,5-trimethoxyphenyl)methanone (4d) which reads on formula (I) where the instant variables R1 and R5 are hydrogen, R2-R4 are –OR11 where R11 is C1 alkyl, X is O, condition (a) is met, R8 is heteroalkyl (methoxy) and R6, R7 and R9 are hydrogen where condition (ii) is met. Applicant is further directed to compounds 4i, 4j and 4k on page 18 (Chart 1) that contain the same definitions except where either the instant variable R9 is -OH (or -OR11 where R11 is hydrogen) for 4i, the instant variable R7 is -OR11 where R11 is C1 alkyl (or C1 heteroalkyl) for 4j or the instant variables R7 and R9 are -OR11 where R11 is C1 alkyl (or C1 heteroalkyl) for 4k. The compounds above read on instant claims 4 and 5.

(2 of 3) Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0022121 A1 by Dalton et al.
	The prior art teaches the following compounds on pages 50-53:

    PNG
    media_image2.png
    187
    366
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    183
    336
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    187
    364
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    184
    327
    media_image5.png
    Greyscale

The compounds are embraced by formula (I) where R1 and R5 are hydrogen, R2-R4 are –OR11 where R11 is C1 alkyl, condition (a) is met, X is NR10 were R10 is either hydrogen or -S(=O)2R11 where R11 is aryl, R8 is either C1 heteroalkyl or -CH(R11)2 where R11 is hydrogen where condition (ii) is met. 

(3 of 3) Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al. Tetrahedron Letters 2001, 42, 8907-8909.
Bose et al. teach the following compound on page 8908:

    PNG
    media_image6.png
    457
    435
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    56
    696
    media_image7.png
    Greyscale
.
The compound reads on formula (I) where R1 and R5 are hydrogen, R2-R4 are -OR11 where R11 is C1 alkyl, X is O, condition (b) is met, R6 is -OR11 where R11 is C1 alkyl (or C1 heteroalkyl), R8 is C1 heteroalkyl, and R7 and R9 are hydrogen where condition (ii) is met.

Allowable Subject Matter
Claim 10 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to correct for the claim objection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626